Title: From Benjamin Franklin to Vergennes, 27 March 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Monsieur Le Comte
Passi ce 27 mars 1779.
J’ai l’honneur de remettre a votre Excellence une Lettre que jai recu de M. Gratien Lieutenant Gal. de L’amirauté de Morlaix avec une copie de la reponse que j’y ai faite, et un Exemplaire du reglement du 27. 7bre 1778 concernant les prises faittes par les corsaires Français et Americains, permettez moi de vous observer, Monsieur Le Comte, en ce qui concerne les corsaires Americains, que les Capitaines ont ordre dans leur commission de se conformer aux loix des pays ou ils conduiront leurs prises, et en Consequence je prie votre Excellence d’obtenir de sa Majesté, que celles qui sont dans le cas d’etre jugées en France le soient comme celles faittes par des corsaires Francais, et sans aucuns retards, attendu le deperissement qui en resulte, et les domages qui en pourroient resulter, si les Vaisseaux amenes n’etaient pas de bonne prise. Je suis avec respect Monsieur Le Comte Votre tres humble et tres obeissant serviteur
B Franklin
a Son Excellence M. Le Comte de Vergennes.
 
Notation: M de Rayneval … 
